This is an original proceeding before the Supreme Court to review an award of the State Industrial Commission rendered on January 16, 1932, in favor of J.J. Johnson, claimant.
The record discloses that the claimant had received an accidental injury while in the employ of petitioner and that he had received payment for loss of finger in said accident. *Page 304 
That thereafter claimant filed motion to reopen said cause because of change in condition in his hand resulting from said accidental injury. A hearing was had thereon and the Commission found, that there had been a change of condition in claimant's hand and that he now had permanent partial disability of said hand and computed the loss at 50 per cent. Compensation was awarded accordingly.
Petitioner contends in its appeal that there is no competent evidence to support said award.
We have examined the evidence in said cause and have applied the rules of this court relative to the evidence in such cases as the case at bar, and find that under the rules promulgated by this court there was sufficient evidence introduced at said hearing to support the award of the State Industrial Commission.
The petition to vacate the award is denied and the award of the State Industrial Commission is affirmed.
CLARK, V. C. J., and RILEY, HEFNER, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 Rawle C. L. 812, 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116.